Citation Nr: 0316628	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-50 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1991.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  


REMAND

The veteran maintains that he is entitled to service 
connection for coronary artery disease.  He claims this 
condition is either related to service or to his service-
connected post-traumatic stress disorder.  Before the Board 
can adjudicate this claim, however, additional action by the 
RO is necessary.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board attempted to 
develop the record on its own by requesting additional 
evidence.  In particular, the Board had a VA physician review 
the claims file and offer an opinion as to the likelihood 
that the veteran's coronary artery disease is related to his 
service-connected post-traumatic stress disorder.  However, 
the RO has not had the opportunity to readjudicate the issue 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), noting 
that it is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  As 
such, a remand in this case is required for the RO to 
adjudicate the veteran's claim based on the newly submitted 
evidence.  

The Board also finds that additional development is required.  
The record shows that the veteran's coronary artery disease 
may be related to long-term cigarette smoking which began in 
service.  A VA examiner reviewed the veteran's claims file in 
May 2003 and concluded that the veteran's coronary artery 
disease could be due to his heavy smoking history.  The 
record also indicates that the veteran began smoking in 1971 
while on active duty. 

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, § 1103 
applies only to claims filed after June 9, 1998, and does not 
affect claimants who filed claims on or before June 9, 1998, 
such as the veteran's claim in this case which was filed in 
1995.   

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a claim for service 
connection for a given disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence indicating that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired during service and the 
nicotine dependence caused the claimed disability.  In order 
for the RO to address these issues in the first instance, a 
remand is required.

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The veteran should be offered the 
opportunity to identify and submit 
evidence to establish that he began 
smoking in service, whether he smoked 
continuously after service, and whether 
he was nicotine dependent in service.

2.  The VA physician who provided the May 
2003 opinion should review the veteran's 
claims folder again and provide a medical 
opinion as to the etiology of the 
veteran's heart disease.  If that 
physician is unavailable, the case should 
be referred to another suitably qualified 
examining physician.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's heart 
disease is etiologically related to 
service, including chest wall pain and 
right axis deviation.  

In addition, the examiner should state 
whether it is at least as likely as not 
that the veteran's heart disease is 
related to his chronic cigarette smoking.  
If so, the examiner should offer an 
opinion, based on a careful review of the 
record, as to whether it is at least as 
likely as not that the veteran became 
nicotine dependent during his active 
service from October 1970 to January 
1991.  (With reference to the criteria 
for the determination of whether an 
individual is nicotine dependent, the 
examiner's attention is called to the 
criteria for a diagnosis of substance 
dependence in The American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition.) 

If the answer is yes, the examiner should 
opine whether smoking after service 
continued uninterrupted so that the 
disease was proximately due to nicotine 
dependence acquired in service.  If the 
examiner finds that the veteran did not 
become nicotine dependent during active 
service, then the examiner should offer 
an opinion as to  whether it is at least 
as likely as not that tobacco use during 
the veteran's active service from October 
1970 to January 1991, as opposed to 
tobacco use before or after service, 
caused the veteran's heart disease.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished.

4.  The RO should readjudicate the issue 
on appeal and consider all evidence 
received since issuance of the 
supplemental statement of the case in 
March 2002.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, if in order, and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




